DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/25/2022 has been entered.
Response to Amendment
	Applicant’s “Response to Amendment and Reconsideration” filed on 08/25/2022 has been considered.     
	Applicant’s response by virtue of amendment to claim(s) 1-20 has NOT overcome the Examiner’s rejection under 35 USC § 101.    
	Claim(s) 1, 10, and 17 are amended. 
	Claim(s) 1-20 are pending in this application and an action on the merits follows.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
		 
	Claim(s) 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more and thus do not satisfy the criteria for subject matter eligibility.
	Step 1
	Claim(s) 1 is drawn to a method, and claim 10 is machine to a system, and claim 17 is drawn to a system.  These are method, machine, and system, which are statutory categories of invention. Thus, claim(s) fall(s) in three of the four statutory categories of invention.
	Step 2A Prong One: Yes
	Independent claim(s) 1, 10, and 17 substantially recites the limitations: 
	Claims 1 language: “receiving, readings, ; generating, , an input data set and an output data set, the output data set distinguishing sensor readings for material that left the materials container from different outlets of the materials container, the material lacking a trackable identifier and including combined components that together form the material; storing a first  ledger entry on an  materials ledger, wherein the first  ledger entry comprises the input data set and a time that each  reading corresponding to the one or more intake locations was taken; storing a second electronic ledger entry on the  materials ledger, wherein the second  ledger entry comprises the output data set and a time that each  reading corresponding to the two or more outlet locations was taken, the sensor readings corresponding to the two or more outlet locations indicating two or more attributes of individual ones of the combined components that are not perceptible to the human eye; and generating for display a visual representation of data associated with the first  ledger entry and data associated with the second  ledger entry, the visual 2representation showing a divergence of the material that left the materials container from the different outlet.
	In addition, claim 10 recites 
	In addition, claim 17 
A claim “recites” a judicial exception when the judicial exception is “set forth” or “described” in the claim, see October 2019 guidance Update.
	The limitations above recite concepts of material flow data collection and recording, which falls into the grouping of Certain Methods of Organizing Human Activity such as Fundamental Economic Practices or Principles and Managing Personal Behavior or Relationships or Interactions Between People (following rules or instructions). The claim language has a BRI that requires the collection of information of material, and the information received is record in a ledger with time associated to it. Therefore, the claim language does fall into the grouping of Certain Methods of Organizing Human Activity.
In addition, claims 10 and 17 are a similar version of claim 1, and thus recite an abstract idea, and the analysis must therefore proceed to Step 2A Prong Two.
Thus, it is sufficient for the examiner to identify that claims 1-20 recite an abstract idea.
	Step 2A Prong Two: No
Besides the abstract idea, claims 1, 10, and 17 recites the additional element: 
Claims 1, 10, and 17: “a materials container”, “the plurality of sensors comprising one or more sensors at one or more intake locations of the materials container and one or more sensors at two or more outlet locations of the materials container;”;
Claims 10 an 17: “A non-transitory computer-readable storage medium”, 
Claim 10: “a processor, the instructions comprising”;
Claim 17: “a computer processor”;
The additional elements above represent mere data gathering (e.g., receiving reading data) that is necessary for use of the recited judicial exception of the limitations above, and is recited at a high level of generality. The limitations listed on STEP 2A Prong One in the claims are thus insignificant extra-solution activity. The additional elements above are also additional elements, which are configured to carry out limitations listed on STEP 2A Prong One, i.e., it is the tool that is used to record and display material container flow. 
In addition, Examiner does not believe the current claimed invention integrates the recited judicial exception identified under Step 2A Prong One into a practical application because the receiving data is recited at a high level of generality and amounts to mere data gathering, specifically because the receiving data is data acquired by sensors (intake and outlets) that are not positively recited, even when taking into account the word “a plurality of sensor readings from a plurality of sensors”, does to make the claimed invention direct to the sensor and how the sensors acquires the data, instead it is directed to receiving data. The storing of the input and output data are also recited at a high level of generality because it is only storying the data that is received in a ledger. Also, visual representation of data that is generated for display is also recited at a high level of generality because the data is not being displayed, and a description of how such data is being generated is also no provided. Further, the claimed language is directed to the server side and not the materials container with multiple intakes and outlet sensors, in fact, the material container structure with the sensors are not positivity recited because it is not part of the structured of the claimed invention, and therefore, the server side are only need the data to be collected, and stored in the electronic material ledger in order to generate a visual representation of data that can be displayed, but not displayed as currently claimed. Therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claim 1 is directed to the judicial exception.
Claims 10 and 17 are a similar version of claim 1, and thus do not integrate the recited judicial exception into a practical application and the claims 1, 10, and 17 are directed to the judicial exception, and the analysis must therefore proceed to Step 2B.
Accordingly, under Step 2A (prong 2), claim(s) 1-20 do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
Step 2B: No
	The additional elements listed above on Step 2A (Prong 2) when considered both individually and in combination amount to no more than the mere instructions to apply the abstract idea using generic computer components; therefore, the claims are ineligible because the claims are directed to a judicial exception. Further, the applicant’s originally-filed specification does not go into any details about any special features relating to the claimed additional elements; therefore, the computer components are constructed as generic computer components that performs well-understood, routine, conventional activities]’ previously known in the industry, see specification para. 60-61 and figure 6.
In addition, the court found that using a machine on its ordinary capacity, in other words, invoking a machine merely as a tool to perform an existing process do not add significantly more to the abstract idea because it is simply applying the abstract idea in a computer such as the abstracted idea listed above applied in the generic computer component(s) also listed above. In addition, the court also found “claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
	Further see, MPEP 2106.05(a)(I), examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality:
ii. Accelerating a process of analyzing audit log data when the increased speed comes solely from the capabilities of a general-purpose computer, FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016); 
	Further, see MPEP 2106.05(d)(II), computer functions recognized by the court as well-understood, and conventional functions when they are claimed in a merely generic manner or as insignificant extra-solution activity: 
 “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added))”; 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
	Further, see MPEP 2106.06(f)(1), the additional elements recoginezed by the courts to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome:
Remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017); 
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concept.  
	Dependent claims 2-9, 11-16, 18-20 do not add “significantly more” to the eligibility of claims 1, 10, 17 and recite a more complex abstraction executed on a generic computer using well-understood, routine, and conventional activity.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually. 
 	Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
	Claim(s) 1-2, 5-7, 9-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi (US 20190121373 A1) in view of Mints et al. (US 20170348657 A1, hereinafter Mints), and further in view of Official Notice.
	Regarding claims 1, 10, and 17, Panigrahi discloses a method for tracking material flow, the method comprising: 
	receiving, from a materials container, a plurality of sensor readings from a plurality of sensors of the materials container, the plurality of sensors comprising one or more sensors at one or more intake locations of the materials container;  (¶84-86) the blend engine receives sensors information from the flow meter 430, the temperature sensor 440, the pressure sensor 445 and the density sensor 450 located in the inlet portion of the tank 475 from tanks 405a, 405b, etc, wherein in when (¶85) the pump 410a stops to pump product out of the tank 405a, the pump 410b starts to pump product stored on tank 405b, and the same process is repeated; see figures 3-4;
	generating, from the plurality of sensor readings, an input data set; (¶84) the blend engine receives sensors information from the flow meter 430, the temperature sensor 440, the pressure sensor 445 and the density sensor 450 located in the inlet portion of the tank 475; see figures 3-4; (¶65) The information repository 322 stores data captured by the sensor 316 and the flow meter 314;
	storing a first electronic ledger entry on an electronic materials ledger, wherein the first electronic ledger entry comprises the input data set that each sensor reading corresponding to the one or more intake locations was taken; (¶65) The information repository 322 stores data captured by the sensor 316 and the flow meter 314; wherein the database is relational or object oriented database; 
	2generating for display a visual representation of data associated with the first electronic ledger entry and data associated with the second electronic ledger entry. (¶35) This could include requesting this information from the controllers 106 or from other devices such as historian 114 or servers 116. In response to such requests, each operator console 110 could receive the requested information. Each operator console 110 includes any suitable structure for displaying information to and interacting with an operator.
	Panigrahi discloses a blending material system that saves information from sensors 316 (¶65), and that the tank 475 that receives materials from tanks 405a-405n, where the multiple sensors located in the inlet pipe, see figure 4 and ¶¶76-81; however, does not disclose the limitations below:
	one or more sensors at two or more outlet locations of the materials container;
	an output data set, the output data set distinguishing sensor readings for material that left the materials container from different outlets of the materials container, the material lacking a trackable identifier and including combined components that together form the material;
	storing a second electronic ledger entry on the electronic materials ledger, wherein the second electronic ledger entry comprises the output data set and a time that each sensor reading corresponding to the two or more outlet locations was taken, the sensor readings corresponding to the two or more outlet locations indicating two or more attributes of individual ones of the combined components that are not perceptible to the human eye; and
	the visual representation showing a of the material that left the materials container from the different outlets
	Mints discloses ¶¶22-36 -  The detection device 144 obtain information about the presence and amount of different substances in the blend of powder passing from the powder output 124 and through the particular volume 146 of the conduit 134, wherein (¶23) the control system 138 can compare information received from the detection device 144 about amounts of different substances present in the particular volume 146 to determine the relative proportions of the present substances; wherein (¶23) the control system 138 may produce a record indicating the determined composition with respect to time, e.g., so that an operator may review the record to confirm that a batch of blended powder routed to a carrier vehicle 110 or other storage vessel was sufficiently consistent to fulfill a purpose for which the batch was made; (¶30);
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Panigrahi to include the above limitations as taught by Mints, in order to fulfill a purpose for which the batch was made, (see: Mints, ¶2).
	Panigrahi in view of Mints does not disclose the visual representation showing a divergence; however, Panigrahi in view of Mints disclose (¶23) an operator may review the record to confirm that a batch of blended powder routed to a carrier vehicle 110 or other storage vessel was sufficiently consistent to fulfill a purpose for which the batch was made;
	Mints discloses the need for confirm the blending was consistent to fulfill a consistent blending for a specific purpose, therefore there is market pressure. Since the operator has to review the record to confirm the consistence of the blending, there is a number of predictable potential solutions to the recognized problem of reviewing a blending: (1) record showing divergence or (2) record showing no divergence; Since the operator has to review the data to confirm, there would be a reasonable expectation of success to conclude there is a divergence found;
	Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to pick record showing divergency and incorporate it into the system of Panigrahi in view of Mints since there are a finite number of identified, predictable potential solutions (i.e. (1) record showing divergence or (2) record showing no divergence) to the recognized need (fulfill a consistent blending) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known), and further in order to fulfill a purpose for which the batch was made, (see: Mints, ¶2).
	Panigrahi does not disclose the input data is record with time. however, Examiner takes official notices that is old and well-known to record data points with time.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Panigrahi to include record of the sensors data with time as taught by Official Notice, in order to allow fast retrieval to support data analyses for points in time.
	Regarding claim(s) 2, 11, and 18, Panigrahi discloses 
	wherein generating, from the sensor readings, the input data set comprises: identifying one or more sensors at the one or more intake locations; adding data associated with the one or more sensors at the one or more intake locations to the input data set. (¶84) the blend engine receives sensors information from the flow meter 430, the temperature sensor 440, the pressure sensor 445 and the density sensor 450 located in the inlet portion of the tank 475; see figures 3-4; (¶65) The information repository 322 stores data captured by the sensor 316 and the flow meter 314;
	Panigrahi does not disclose identifying one or more sensors at the one or more sensors at the one or more outlet locations; adding data associated with the one or more sensors at the one or more outlet locations to the output data set.
	Mints discloses ¶¶22-36 -  (¶23) the control system 138 can compare information received from the detection device 144 about amounts of different substances present in the particular volume 146 to determine the relative proportions of the present substances; wherein (¶23) the control system 138 may produce a record indicating the determined composition with respect to time, e.g., so that an operator may review the record to confirm that a batch of blended powder routed to a carrier vehicle 110 or other storage vessel was sufficiently consistent to fulfill a purpose for which the batch was made; (¶30);
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Panigrahi to include the above limitations as taught by Mints, in order to fulfill a purpose for which the batch was made, (see: Mints, ¶2).
	Regarding claims 5 and 14, Panigrahi does not discloses that wherein the electronic materials ledger (database) “is a blockchain”.  However, Examiner takes official notice that a database could be a blockchain database.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Panigrahi to include database as a blockchain as taught by Official Notice, in order to increases trust, security, transparency, and the traceability of data.
	Regarding claims 6 and 15, Panigrahi discloses: 
	wherein the electronic materials ledger is a database system of ledger entries.  (¶65) wherein the database is relational or object-oriented database; 
	Regarding claim 7, Panigrahi discloses:  
	determining one or more propagation attributes of a material in the materials container based one or more propagation rules.  ¶¶66-67 – meter factor;
	Regarding claims 9 and 16, Panigrahi discloses:
	wherein generating, from the plurality of sensor readings, the input data set and the output data set comprises: generating a first package for the materials container containing sensor data received at the intake locations of the materials container at a specific time, wherein the first package is a data structure that is formatted based on the electronic materials ledger; and generating a second package for the materials container containing sensor data received at the outlet locations of the materials container at the specific time, wherein the 4second package is a data structure that is formatted based on the electronic materials ledger. (¶84) the blend engine receives sensors information from the flow meter 430, the temperature sensor 440, the pressure sensor 445 and the density sensor 450 located in the inlet portion of the tank 475; see figures 3-4; (¶65) The information repository 322 stores data captured by the sensor 316 and the flow meter 314; (¶65) wherein the database is relational or object-oriented database;
	Panigrahi already discloses data structure that is formatted based on the electronic materials ledger the formatted of the database where data is stored - (¶65) wherein the database is relational or object-oriented database – however, does not disclose generating a second package for the materials container containing sensor data received at the outlet locations of the materials container at the specific time, wherein the 4second package is a data structure that is based on the electronic materials ledger.
	Mints discloses ¶¶22-36 -  The detection device 144 obtain information about the presence and amount of different substances in the blend of powder passing from the powder output 124 and through the particular volume 146 of the conduit 134, wherein (¶23) the control system 138 can compare information received from the detection device 144 about amounts of different substances present in the particular volume 146 to determine the relative proportions of the present substances; wherein (¶23) the control system 138 may produce a record indicating the determined composition with respect to time, e.g., so that an operator may review the record to confirm that a batch of blended powder routed to a carrier vehicle 110 or other storage vessel was sufficiently consistent to fulfill a purpose for which the batch was made; (¶30);
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Panigrahi to include the above limitations as taught by Mints, in order to fulfill a purpose for which the batch was made, (see: Mints, ¶2).
	Claim(s) 3-4, 12-13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panigrahi, Mints and Official Notice combination as applied to claims 1, 10, and 17, and further in view of McNamara et al. (US 20150193595 A1, hereinafter McNamara).
	Regarding claim(s) 3-4, 12-13, 19-20, the combination does not specifically disclose
	“further comprising: transmitting a request to the electronic materials ledger for one or more electronic ledger entries, wherein the request comprises a time interval; and receiving, in response to the request, a plurality of electronic ledger entries, wherein the plurality of electronic ledger entries comprises the first electronic ledger entry and the second electronic ledger entry.”, “wherein generating for display the first electronic ledger entry and the second electronic ledger entry comprises generating a time series display comprising data associated with the plurality of electronic ledger entries and 3corresponding time, wherein the time series display comprises the data associated with the first electronic ledger entry and the data associated with the second electronic ledger entry.”
	McNamara discloses: ¶¶33-38 - the time interval for averaging may be a user selected value. in an exemplary embodiment, a report 400 may be displayed with a time series 402 averaged over a default value of time interval (e.g., average heart rate 404, activity level 406, and respiration rate 408 each averaged over 15 minute time intervals). The report 400 may then allow the user to select a different averaging time interval for each (or all) of the health data. If a different value is chosen by the user, then a new report with the time series 402 calculated using the selected value of time interval may be displayed.
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by McNamara, in order to show variation over time, (see: McNamara, ¶33).
	Claim(s) 8 is rejected under 35 U.S.C. 103 as being unpatentable o over Panigrahi, Mints and Official Notice combination as applied to claim 1, and further in view of Heaton et al. (US 9.274,022 B2, hereinafter Heaton). 
	Regarding claim 8, the combination does not specifically disclose “matching the second electronic ledger entry to one or more other electronic ledger entries to determine an amount of material that entered a second materials container after exiting the materials container.” Heaton discloses: 4:55-67 and 5:1-7 - the control system 112 can determine a flow rate of the first dry material from the first storage tank 208 to the scale tank 202 by determining a weight change in the scale tank 202 and dividing the weight change by a time duration to transfer the first dry material;
	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Heaton, in order to decrease expensive and untimely job delays and expensive replacements/repairs that can be attributed to poor awareness of the bulk well material plant health, (see: Heaton, 2:50-60). 
Response to Arguments
	Applicant’s arguments made with respect to the rejection set forth under 35 USC 103 have been fully considered but are moot in view of the new grounds of rejection necessitated by the applicant amendments.
In addition, regarding the arguments related to the 35 USC 101 Rejection "the sensor readings corresponding to the two or more outlet locations indicating two or more attributes of individual ones of the combined components that are not perceptible to the human eye." For example, color and flavor components may be combined to form material, and these components are not trackable by human senses while undergoing a manufacturing process, nor can they be modified (e.g., by labeling) for tracking. Sensors may nonetheless detect attributes to track component flow, which in turn may lead to detection of contamination and resulting action. See e.g., Specification, paras. 57-60. Under a Step 2A, Prong 1 analysis, the Office action contends that the claims amount to certain methods of organizing human activity; however, as clarified, the claimed activity cannot be performed by a human, and therefore the claimed subject matter is patentable”, see Remarks page 11 of the 35 USC 101 section. Examiner respectfully disagree with applicant assertion. Although, a sensor reads the material attributes such as color and flavor not trackable by a human, the claimed invention is not direct to how the sensor is sensing the material, to the contrary, the claimed invention is direct to a processor the received data from sensors that are logged and accessible for a human to check for divergencies. If applicant wishes to make the invention directed to a tracking system, applicant should positively recite the sensors and the materials containers to make it part of the structured of claimed invention. Therefore, the claimed is direct to abstracted idea of material flow data collection and recording, and therefore, the additional elements merely describe how to generally “apply” the abstract idea in a generic or general-purpose computer. Even when viewed in combination, these additional elements do not integrate the recited judicial exception into a practical application and the claims 1-20 are directed to the judicial exception, and do not integrate the identified abstract idea above into a practical application, do not impose any meaningful limits on practicing the abstract idea, therefore, the claims are thus directed to an abstract idea. 
Therefore, the rejections under the 35 USC 101 has been maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA DELIGI/Patent Examiner, Art Unit 3627          



/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627